BOLIN, Judge
(dissenting).
As correctly pointed out in the majority opinion, we have not been cited any cases squarely on point.
I can justify the holding in those cases where the husband’s signature appears on the document, or where creditors and good faith purchasers are involved on the theory of preserving our title system as it relates to immovable property. In my opinion, any extension of the rule would have an adverse effect on our well established community property system.
I, therefore, respectfully dissent.